Case 1:19-cv-02645-AJN-KHP Document 251-1 Filed 12/11/20 Page 1 of 8




                          Exhibit 1
     Case 1:19-cv-02645-AJN-KHP Document 251-1 Filed 12/11/20 Page 2 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITY OF ALMATY, KAZAHKSTAN
and BTA BANK JSC,

                      Plaintiffs,

                       v.
                                                            No. 19 Civ. 2645 (AJN) (KHP)
FELIX SATER, DANIEL RIDLOFF, BAYROCK
GROUP INC., GLOBAL HABITAT SOLUTIONS,
INC., and RRMI-DR LLC,

                      Defendants.




  PLAINTIFFS’ THIRD REQUEST FOR PRODUCTION OF DOCUMENTS FROM
 DEFENDANTS FELIX SATER, BAYROCK GROUP INC., AND GLOBAL HABITAT
                          SOLUTIONS, INC.

       Plaintiffs City of Almaty, Kazakhstan and BTA Bank, through their attorneys and

pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, request that Defendants

Felix Sater, Bayrock Group Inc., and Global Habitat Solutions, Inc., produce all responsive

documents at the office of Boies Schiller Flexner LLP, 55 Hudson Yards, Floor 20, New York,

New York 10001, or such other place as agreed upon, within 30 days of service of these

requests:

                                         DEFINITIONS

       1.      The full text of the definitions and rules of construction set forth in S.D.N.Y.

Local Civil Rule 26.3 (Uniform Definitions in Discovery Requests) apply to the requests below.

       2.      Under S.D.N.Y. R. 26.3 and Fed. R. Civ. P. 34(a)(1)(A), the term “document”

includes electronically stored information in any form, such as phone records, email, text, SMS,

or any form of instant messaging available on any electronic device including through WhatsApp
     Case 1:19-cv-02645-AJN-KHP Document 251-1 Filed 12/11/20 Page 3 of 8




or any other messaging software or application, both as to log or metadata and the content of

communications.

       3.      “BTA” means Plaintiff BTA Bank JSC, and its employees, agents,

representatives, predecessors, attorneys, consultants, and any persons acting or purporting to act

on behalf of the foregoing.

       4.      “Almaty” means Plaintiff City of Almaty, Kazakhstan, and its employees,

officials, agents, representatives, predecessors, attorneys, consultants, and any persons acting or

purporting to act on behalf of the foregoing.

                                        INSTRUCTIONS

       1.      This request calls for the production of all responsive documents in Your

possession, custody, or control, or in the possession, custody, or control of Your employees,

accountants, attorneys, representatives, agents, or other persons acting on Your behalf, without

regard to the physical location of such documents. Without limiting the term “control,” a

document is deemed to be within one’s control if that person or entity has any ownership,

possession, or custody of the document, or the right to secure the document or a copy thereof.

       2.      In responding to this request, produce all responsive documents prepared,

forwarded, considered, or reviewed.

       3.      In responding to this request, include documents obtained on Your behalf by Your

counsel, employees, experts, agents, or any other persons acting on Your behalf.

       4.      If Your response is that the documents are not within Your possession or custody,

describe in detail the unsuccessful efforts you made to locate each such document.

       5.      If Your response is that the documents are not under Your control, identify who

has control and the location of the documents.



                                                     2
     Case 1:19-cv-02645-AJN-KHP Document 251-1 Filed 12/11/20 Page 4 of 8




       6.      All requested documents shall be produced as they are kept in the regular course

of business or shall be organized and labeled to correspond to the categories in this request.

       7.      All requested documents must be produced in their entirety, including all

attachments and enclosures, and in their original folder, binder, or other cover or container. A

request for a document shall be deemed to include a request for any and all transmittal sheets,

cover letters, exhibits, enclosures or attachments to the document, in addition to the document

itself. Whenever a document or group of documents is removed from a file folder, binder, file

drawer, file box, notebook, or other cover or container, a copy of the label of such cover or other

container must be attached to the document.

       8.      Computer-stored data including e-mail, database files, word processing files,

spreadsheets, presentations, and accounting data shall be produced electronically. The data

should contain all metadata associated with the files. Where data was created and stored by a

software application that is available to the general public, it should be produced in that same

native format. All e-mails should be produced as separate, plain text files in RFC2822 format for

each e-mail, with all original header fields intact and all attachments embedded as described by

MIME. Where possible, documents must be produced from original data. All corresponding

directory information (e.g., ActiveDirectory) must be included as well. If data is in a system that

is not available to the general public, such as legacy or proprietary software applications, it

should be provided in a format where it can be accessed by software applications generally

available to the public. For any data that is password locked or encrypted, the password or key

associated with the data shall be provided.

       9.      Each page of the documents produced in response to this request should be

marked with a unique document identification Bates number.



                                                      3
     Case 1:19-cv-02645-AJN-KHP Document 251-1 Filed 12/11/20 Page 5 of 8




        10.     If any document is withheld, in whole or in part, for any reason, including a claim

of privilege, whether work-product or attorney-client or other, set forth separately with respect to

each such document:

                a.      the nature of the privilege claimed;

                b.      the type of document;

                c.      the general subject matter of the document;

                d.      the date of the document;

                e.      the authors of the document;

                f.      all persons who received or otherwise have seen copies of the document;

        and

                g.      such other information as is sufficient to enable an assessment of the

        applicability of the privilege or protection claimed.

        11.     Any reference to a person that is not an individual (including a corporation,

limited liability company, proprietorship, group, association, organization, business entity,

partnership, trust, limited partnership, or any other artificial or non-natural entity) shall also

include a reference to such person's current and former subsidiaries, affiliates, parents,

predecessors, successors, divisions, departments, operating units, partners, managers, principals,

directors, officers, members, shareholders, employees, agents, officials, trustees, beneficiaries,

administrators, representatives, associates, consultants, contractors, subcontractors, brokers,

attorneys, advisors, accountants, consulting actuaries, and all persons and entities acting or

purporting to act on such person's behalf, unless the context provides otherwise.




                                                       4
     Case 1:19-cv-02645-AJN-KHP Document 251-1 Filed 12/11/20 Page 6 of 8




       12.     Any documents or other items requested concerning a certain subject matter shall

also include documents or other items tending to support, contradict, rebut, or relate to

statements made and conclusions drawn concerning such subject matter.

       13.     To the extent a document subject to an assertion of privilege, a work product

claim, or other objection contains any responsive information not subject to such assertion or

objection, the information must be produced. Claimed irrelevance is not a lawful basis for

redacting or failing to produce part of a document the balance of which contains responsive

material.

       14.     For each document responsive to this request withheld in part for any reason,

including the assertion of privilege, a work product claim, or other objection, indicate the portion

of the document so withheld by stamping the words “MATERIAL REDACTED” on the

document at an appropriate location on the document that does not obscure the remaining text.

To the extent that there are no documents responsive to a particular request, you shall state so in

writing. This request is continuing, and Your response to this request must be promptly

supplemented when appropriate or necessary.

                                            REQUESTS

       1.      Written communications (e.g., emails, text messages, transcribed voicemails,

letters, handwritten notes, or notes concerning any telephone or in-person meeting) for the period

from October 9, 2018 to present, whether direct or indirect (i.e., through intermediaries)

between, on one hand, Felix Sater or any agent, representative, or associate of Felix Sater or any

entity controlled by him and, on the other hand, BTA, Almaty, or the Republic of Kazakhstan, or

any of their agents, associates, or representatives, related to a potential settlement or other

resolution, formal or informal, of any and all litigation or legal proceedings between them.



                                                      5
     Case 1:19-cv-02645-AJN-KHP Document 251-1 Filed 12/11/20 Page 7 of 8




         2.    Written communications (e.g., emails, text messages, transcribed voicemails,

letters, handwritten notes, or notes concerning any telephone or in-person meeting) for the period

from October 9, 2018 to present, between, on one hand, Felix Sater and, on the other hand, any

of his agents, representatives, or associates or any entity controlled by him related to a potential

settlement or other resolution, formal or informal, of any and all litigation or legal proceedings

between Felix Sater, on one hand, and BTA, Almaty, or the Republic of Kazakhstan, on the other

hand. This request includes any communications in which Felix Sater directs any of his agents,

representatives, or associates to contact BTA, Almaty, or the Republic of Kazakhstan, or any of

their agents, associates, or representatives, concerning any potential settlement or resolution,

formal or informal, of any and all litigation or legal proceedings between them.



Dated:         New York, New York
               September 30, 2020
                                                                Respectfully submitted,

                                                                /s/ Craig Wenner       .
                                                                Craig Wenner
                                                                BOIES SCHILLER FLEXNER LLP
                                                                55 Hudson Yards
                                                                New York, New York 10001
                                                                Phone: (212) 446-2300
                                                                Fax: (212) 446-2350

                                                                Attorneys for Plaintiffs




                                                      6
     Case 1:19-cv-02645-AJN-KHP Document 251-1 Filed 12/11/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2020, copies of Plaintiffs’ Third Request for the

Production of Documents to Felix Sater, Bayrock Group Inc., and Global Habitat Solutions, Inc.

were served by electronic mail to the following individuals:



BY EMAIL:

Jill Levi
David B. Rosenberg
TODD & LEVI, LLP
444 Madison Avenue
New York, New York 10022
jlevi@toddlevi.com

Attorneys for Felix Sater, Bayrock
Group Inc., and Global Habitat
Solutions, Inc.

                                                                  /s/ Brianna S. Hills      .
                                                                  Brianna S. Hills
                                                                  BOIES SCHILLER FLEXNER LLP
                                                                  55 Hudson Yards
                                                                  New York, New York 10001
                                                                  Telephone: (212) 225-2300
                                                                  Fax: (212) 446-2350

                                                                  Attorneys for Plaintiffs
